DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
[[
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato, US 20008/0203545.
In re Claim 1, Kato discloses a semiconductor package (Figs. 6), comprising: a package substrate 14; a first semiconductor device (CIRCUIT BLOCK F) arranged on the package substrate 14; a plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E) on the package substrate 14 and spaced apart from the first semiconductor device (CIRCUIT BLOCK F); an electrostatic discharge structure (54 in 52) above an upper surface of the package substrate 14 and disposed on a ground substrate pad 30 exposed from an the upper surface of the package substrate 14 between the first semiconductor device (CIRCUIT BLOCK F) and the plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E); and a molding member 28 on the package substrate 14 to cover the first semiconductor device  (CIRCUIT BLOCK F) and the plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E) (Figs. 1, 2, 4-8; [0052 – 0076]).
In re Claim 6, Kato discloses the  semiconductor package of claim 1, wherein the package substrate comprises a ground plate 30 electrically connected to the ground substrate pad (an upper portion 30) (Fig. 6B; [00073 -0076]).
In re Claim 7, Kato discloses the semiconductor package of claim 6, further comprising a second electrostatic discharge structure (54 in 52 between (CIRCUIT BLOCK F) and (CIRCUIT BLOCK E) (Fig. 6A)  disposed on a ground chip pad (the upper portion of 30) exposed from an upper surface of the first semiconductor device (CIRCUIT BLOCK F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, and further in view of Huang et al., US 2009/01177729 (corresponding to US 7,576,414, listed in IDS filed on 12/23/2020).
In re Claim 2, Kato discloses all limitations of claim 2 except for that the electrostatic discharge structure (54 in 52) comprises a wire bump having a tip portion.
Huang teaches a semiconductor package wherein the electrostatic discharge structure (32, 40, 44, 46) comprises a wire bump  46 having a tip portion (Figs. 1 and 5; [0028-0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kato and Huang, and to use the specified bump having a tip portion to protect semiconductor devices from electrostatic discharge as taught by Huang ([0006]).
In re Claim 3, Kato taken with Huang discloses the semiconductor package of claim 1, wherein the electrostatic discharge structure comprises a wire loop 44 having an arch shape (Huang: Fig. 4; [0032]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, and further in view of Song et al., US 2015/0102506 (corresponding to US 9,129,846; listed in IDS filed on 12/23/2020).
In re Claim 4, Kato discloses all limitations of claim 4 except for that the plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E) is adhered to the package substrate 14 using adhesive films. 
Song reaches a semiconductor substrate wherein  a plurality of second semiconductor devices (chip#1-1 to chip#1-3) (Fig. 1) is adhered to the package substrate 12  using adhesive films (190, 290, 390, and 490) (Song: Fig. 1A, [0032]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kato and Song, and to use the specified adhesive films so a volume of the semiconductor package may be reduced as taught by Song ([0071]).
In re Claim 5, Kato taken with Song discloses the semiconductor package of claim 4, further comprising: bonding wires (820, 810) electrically connecting chip pads of the plurality of second semiconductor devices (100, 200, 300, 400) and substrate pads (14a, 14b) of the package substrate 12 (Song: Fig. 1A, [0032]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above. 
Kato does not explicitly describe that the first semiconductor device (CIRCUIT BLOCK F) is adhered to the package substrate 14 using an adhesive film. It would have been obvious to one of ordinary skill in the art at the time the invention was made to that to adhere the first semiconductor device (CIRCUIT BLOCK F) to the package substrate 14 using an adhesive film since it was known in the art that the usage adhesive film is a well-known and routine practice in semiconductor technology. (MPEP2144.I.).
Claims  9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 8 above, further in view of Chen et al., US 10,249,587.
In re Claim 9, Kato discloses all limitations of claim 9 except for bonding wires electrically connecting chip pads of the first semiconductor device and substrate pads of the package substrate.
Chen teaches a semiconductor package 130 comprising a package substrate 140; a first semiconductor device 160 (Chen: Fig. 11) arranged on the package substrate 140; a plurality of second semiconductor devices 106 on the package substrate 140 and spaced apart from the first semiconductor device 160; and a molding member 162 on the package substrate 140 to cover the first semiconductor device 160 and the plurality of second semiconductor devices 106, wherein bonding wires BW1 and BW2 (Fig. A) electrically connecting chip pads CP1, CP2 of the first semiconductor device 160 and substrate pads SP1, SP2 of the package substrate 140 (Figs. 11 and A; column 7, lines 35-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kato and Chen, and to use the specified bonding wires to improve the reliability of redundant die bond pads as taught by Chen (column 7, lines 57-58).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Chen’s Fig. 11 annotated to show the details cited

In re Claim 10, Kato taken with discloses all limitations of claim 10, except for that the first semiconductor device comprises a logic chip 160, and the plurality of second semiconductor devices 106 comprises a memory chip (Chen: Fig. 11; column 3, lines 20 -50; column 7, lines 35-44).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, further in view of Chen.
In re Claim 11, Kato discloses all limitations of claim 11 except for that the plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E) is stacked in a cascading structure. 
Chen teaches a semiconductor package 130, comprising a package substrate 140; a first semiconductor device 160 (Fig. 11) arranged on the package substrate 140; a plurality of second semiconductor devices 106 on the package substrate 140 and spaced apart from the first semiconductor device 160; and a molding member 162 on the package substrate 140 to cover the first semiconductor device 160 and the plurality of second semiconductor devices 106 wherein the plurality of second semiconductor devices 106 is stacked in a cascading structure (Fig. 11; column 7, lines 35-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kato and Chen, and to use the specified stack of the plurality of second semiconductor devices to allow signal exchange to/from select die in the die stack as taught by Chen (column 1, lines 27-28).
Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato and Chen as applied to claim 11 above, and further in view of Hirano et al., US 2019/0341375 (corresponding to US 10,923,462).
In re Claim 12, Kato taken with Chen discloses all limitations of claim 11, including that  the plurality of second semiconductor devices 106 (Chen: Fig. 11) comprises a first group of second semiconductor devices 106 stacked in a first cascading structure that is sequentially offset-aligned in a direction toward the first semiconductor device 160 on the package substrate 160, except for that a second group of second semiconductor devices stacked, on top of the first group of second semiconductor devices, in a second cascading structure that is sequentially offset-aligned in a direction away from the first semiconductor device.
Hirano teaches a semiconductor package wherein  the plurality of second semiconductor devices comprises a first group of second semiconductor devices (lower 120) (Fig. 13) stacked in a first cascading structure that is sequentially offset-aligned in a left direction on the package substrate 180, and a second group of second semiconductor devices  (upper 120) stacked, on top of the first group of second semiconductor devices (lower 120), in a second cascading structure that is sequentially offset-aligned in a right direction away from the first cascade structure (lower 120) (Fig. 13, [00066 -0068]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Kato, Chen and Hirano, and to use the specified second cascading structure for high-capacity storage device as taught by Hirano ([0002]).

Claims 13 and 19-21 is  rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Kato.
In re Claim 13, Chen discloses a semiconductor package, comprising: a package substrate 140; a first semiconductor device 160 arranged on the package substrate 14; a plurality of second semiconductor devices 106 on the package substrate 140 and spaced apart from the first semiconductor device 150 (Fig. 11; column 3, lines 20 -50; column 7, lines 35-44).
Chen does not disclose an electrostatic discharge structure disposed above an upper surface of the package substrate 140 and on a ground substrate pad exposed from an-the upper surface of the package, or disposed on a ground chip pad exposed from an upper surface of the first semiconductor device.
Kato teaches a semiconductor package (Figs. 6), comprising: a package substrate 14; a first semiconductor device (CIRCUIT BLOCK F) arranged on the package substrate 14; a plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E) on the package substrate 14 and spaced apart from the first semiconductor device (CIRCUIT BLOCK F); an electrostatic discharge structure (54 in 52) above an upper surface of the package substrate 14 and disposed on a ground substrate pad 30 exposed from an the upper surface of the package substrate 14 between the first semiconductor device (CIRCUIT BLOCK F) and the plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E); and a molding member 28 on the package substrate 14 to cover the first semiconductor device  (CIRCUIT BLOCK F) and the plurality of second semiconductor devices (CIRCUIT BLOCK A;  CIRCUIT BLOCK B; CIRCUIT BLOCK C; CIRCUIT BLOCK D; CIRCUIT BLOCK E) (Figs. 1, 2, 4-8; [0052 – 0076]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Chen and Kato, and to use the specified electrostatic discharge structure to prevent failure of an integrated circuit due to electrostatic discharge as taught by Kato ([0014]).
In re Claim 18, Chen taken with Kato discloses the semiconductor package of claim 13, wherein the package substrate comprises a ground plate 30 electrically connected to the ground substrate pad (an upper portion 30) (Kato: Fig. 6B; [00073 -0076]).
In re Claim 19, Chen taken with Kato discloses the semiconductor package of claim 13, wherein: the electrostatic discharge structure (54 in 52) (Kato: Fig. 6B) is disposed on the ground substrate pad 30; and the semiconductor package further comprises a second electrostatic discharge structure (54 in 52 between (CIRCUIT BLOCK F) and (CIRCUIT BLOCK E) (Fig. 6A)  disposed on a ground chip pad (the upper portion of 30) exposed from an upper surface of the first semiconductor device (CIRCUIT BLOCK F).
In re Claim 20, Sato taken with Kato does not explicitly describe that the first semiconductor device is adhered to the package substrate using an adhesive film. It would have been obvious to one of ordinary skill in the art at the time the invention was made to that to adhere the first semiconductor device to the package substrate using an adhesive film since it was known in the art that the usage adhesive film is a well-known and routine practice in semiconductor technology. (MPEP2144.I.).
In re Claim 21, Sato taken with Kato discloses the semiconductor package of claim 20, further comprising bonding wires BW1 and BW2 (Fig. A) electrically connecting chip pads CP1, CP2 of the first semiconductor device 160 and substrate pads SP1, SP2 of the package substrate 140 (Chen: Figs. 11 and A; column 7, lines 35-52).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Kato and as applied to claim 13 above, and further in view of Huang.
In re Claim 14, Chen taken with Kato discloses all limitations of claim 14 except for that the electrostatic discharge structure comprises a wire bump having a tip portion.
Huang teaches a semiconductor package wherein the electrostatic discharge structure (32, 40, 44, 46) comprises a wire bump  46 having a tip portion (Figs. 1 and 5; [0028-0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Chen, Kato and Huang, and to use the specified bump having a tip portion to protect semiconductor devices from electrostatic discharge as taught by Huang ([0006]).
In re Claim 15, Chan taken with Kato and Huang discloses the semiconductor package of claim 1, wherein the electrostatic discharge structure comprises a wire loop 44 having an arch shape (Huang: Fig. 4; [0032]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Kato as applied to claim 13 above, and further in view of Song,
In re Claim 16, Chen taken with Kato discloses all limitations of claim 16 except for that the plurality of second semiconductor devices is adhered to the package substrate using adhesive films. 
Song reaches a semiconductor substrate wherein  a plurality of second semiconductor devices (chip#1-1 to chip#1-3) (Fig. 1) is adhered to the package substrate 12  using adhesive films (190, 290, 390, and 490) (Song: Fig. 1A, [0032]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Chen, Kato and Song, and to use the specified adhesive films so a volume of the semiconductor package may be reduced as taught by Song ([0071]).
In re Claim 17, Chan taken with Kato and Song discloses the semiconductor package of claim 13, further comprising: bonding wires (820, 810) electrically connecting chip pads of the plurality of second semiconductor devices (100, 200, 300, 400) and substrate pads (14a, 14b) of the package substrate 12 (Song: Fig. 1A, [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893